Order entered August 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00516-CV

                  HARTMAN SPE, LLC, ET AL., Appellants

                                         V.

                   OLUWANFISAYO T. OFEIMU, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02083-2020

                                      ORDER

      Before the Court is the August 1, 2022 request of Denise Carrillo, Official

Court Reporter for the 471st Judicial District Court, for an extension of time to file

the reporter’s record. We GRANT the request and extend the time to September

1, 2022.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE